It is with great pleasure that
I extend to the President of the General Assembly the
felicitations of the Pakistan delegation on his election to
preside over the forty-eighth session. His diplomatic skills
and wide experience, particularly in the United Nations, will
be a valuable asset for the success of this important session
of the Assembly.
We express our appreciation and gratitude also to the
previous President, Mr. Stoyan Ganev, for his memorable
contribution in guiding the forty-seventh session of the
Assembly.
A special tribute is due to the Secretary-General of our
organization, Mr. Boutros Boutros-Ghali, for his dedication
and dynamism. We agree with the Secretary-General that
peace, development and democracy are interlinked and that
"Cooperative global integration is now an inescapable
fact and requirement for all the world’s peoples."
(A/48/1, para. 13)
Pakistan is happy to welcome the Czech Republic,
Slovakia, Eritrea, the former Yugoslav Republic of
Forty-eighth session - 29 September l993 13
Macedonia, the Principality of Monaco and the Principality
of Andorra as Members of our Organization. We look
forward to close cooperation with them in efforts to
accomplish the aims of the United Nations.
To that objective, and to the noble vision of the
Charter, Pakistan has been committed ever since its
independence. We have throughout sought to abide by its
principles, and we reaffirm our faith in their timeless
validity. As in the past, so also in the future Pakistan will
extend its wholehearted cooperation to all other States in
common efforts aimed at realizing the ideals that inspired
the establishment of the United Nations.
Nearly half a century later retrospection evokes mixed
feelings. The Organization’s failures and acts of omission
haunt and depress; yet Members of the United Nations have
much to celebrate. Some of the achievements during these
decades have been monumental.
Over 130 nations have emerged from the dark era of
colonialism and alien domination, each bringing its unique
genius to enrich world civilization, and to advance the cause
of human dignity.
The nightmare of a nuclear Armageddon has been
averted. Weapons of mass destruction are being reduced.
Ideological rivalry and confrontation have yielded to peace
and cooperation.
Democracy continues to triumph. People in large parts
of the world have achieved economic and social progress,
and better standards of living in peace and freedom.
In moments of optimism, we even perceive the glimmer
of a new dawn, of a more equitable and tranquil era, when
power will have been civilized, when differences and
disputes between States will be resolved, not through
aggression or intimidation, but by peaceful means on the
basis of law and justice, as they are between individuals.
That vision appears tantalizingly close, yet it eludes our
grasp. The world community’s progress towards peace and
prosperity is both slow and meandering. We have witnessed
many setbacks and reverses. At such times the vision of
peace seems to recede to the far horizon.
Respect for fundamental rights has been severely
undermined. Some States have exhibited blatant disregard
and contempt for international norms, allowing and even
encouraging their forces to perpetrate barbarous acts that
outrage the conscience of decent people.
Instead of civility and the practice of tolerance being
promoted, chauvinism and the evils of bigotry and hatred are
encouraged in some countries. The consequence has been
pogroms against minorities and destruction and desecration
of their places of worship.
The number of people in the world who have been
forced to flee their homes as refugees has risen to a record
level, straining the resources available for their relief.
The problem of poverty has intensified. A billion
people live in penury, without adequate food and shelter.
For them, life is short and brutish.
Manifestly, the United Nations has a long road to
travel, and many old and new obstacles to overcome, before
it fulfills the aims and purposes set for it in the Charter. But
even as we count the multifarious challenges, we can draw
some solace from recent successes.
A remarkable transition has taken place in Cambodia,
a transition in which the United Nations Transitional
Authority in Cambodia (UNTAC) played a pivotal role. The
commendable contribution of the Secretary General’s Special
Representative, Mr. Yasushi Akashi, and his collaborators,
is a source of satisfaction for the Organization and its
members. Committed to the promotion of peace and
stability, Pakistan is happy to have provided 1,500 personnel
for UNTAC during the transition.
The Declaration of Principles signed by the Palestine
Liberation Organization and Israel is a positive development.
Implemented in good faith, it could go down in history as an
important first step towards peace and coexistence in the
Middle East. Vital to the realization of that aim will be
respect for the legitimate rights of the Palestinian people and
an equitable settlement of the outstanding issues. The status
of Al-Quds-el-Sharif remains a crucial issue of interest to us
in Pakistan and, indeed, to Muslims all over the world.
We hope that the Declaration, evolved with the
commendable contribution of Norway, and the agenda
agreed between Jordan and Israel will give a fillip to the
negotiations for a comprehensive peace in the Middle East,
for which Security Council resolutions 242 (1967) and
338 (1973) provide an agreed and necessary basis.
14 General Assembly - Forty-eighth session
In Afghanistan the accommodation achieved by the
mujahidin leaders, and the formation of a coalition
government, is reason for satisfaction. Consolidation of
peace will allow the Afghan people to enjoy the fruits of
their epic victory. Meanwhile, a programme for the
reconstruction of this war-ravaged country needs to be
launched immediately. By providing employment, it will
reinforce the peace process. Pakistan is prepared to join in
international efforts for the reconstruction of Afghanistan.
Assistance is needed also for the million and a half Afghan
refugees in Pakistan who are still unable to return to their
homeland, pending the creation of conducive economic and
political conditions.
The political evolution in South Africa holds the
welcome promise of peace and freedom for all its people.
They and the world at large applaud the valiant freedom
fighter and statesman, Nelson Mandela, for his sagacious
leadership. Pakistan will respond positively to his proposals
to bring South Africa back into the comity of nations. The
formation of a pluralist, democratic Government is in sight.
Pakistan looks forward to developing close and friendly
relations with the new South Africa.
In Somalia, too, notable progress has been made
towards the restoration of law and order and the
rehabilitation of its polity, though, regrettably, the process
has been slow and painful. We in Pakistan are deeply
grieved because our troops have suffered heavy casualties on
account of the misguided acts of a Somali faction. Yet
Pakistan will not abandon the United Nations Mission. Our
contingent will continue to hold high the United Nations
flag, assist relief operations and promote the re-establishment
of peace and harmony in Somalia, for whose people we
cherish abiding goodwill and fraternal affection.
We welcome the progress achieved in Mozambique,
Liberia and Rwanda, and hope that the relevant agreements
will be implemented in letter and in spirit. The unfortunate
developments in Angola must be reversed. We urge the
parties concerned to seek dialogue and national
reconciliation. The international community must assist
these countries in restoring peace and normalcy.
The optimism generated by the end of the cold war has
been blighted by the colossal tragedy in Bosnia and
Herzegovina. A member of the United Nations has been
carved up by the use of force and its people brutalized
through aggression and cold-blooded genocide. Crimes
against humanity have been perpetrated on a scale not seen
since the Holocaust. The conscience of mankind has been
outraged. Yet the community of States failed to act in
defence of a small State. It has succeeded, instead, in
denying the inherent right of a State to self-defence. Indeed,
some of the members of the Security Council even
obstructed moves to assist the victims of aggression and
slaughter, knowing full well that the perpetrators of
aggression were being aided and abetted by their ethnic
neighbours.
With their hands tied behind their backs, the Bosnians
have been forced to negotiate a so-called agreement. They
have been obliged to submit to a diktat in disregard of equity
and even the resolutions of the Security Council. A plan
that would reward aggression and legalize acquisition of
territory by force cannot, and should not, win the
approbation of the world community.
The General Assembly can still act, even at this
eleventh hour, to salvage the hope that has been invested by
the people of the world in the United Nations. Its voice
must rise in defence of law and justice, in order to preserve
the sovereignty of Bosnia and Herzegovina; to ensure an
equitable apportionment of territory among its different
ethnic components; to strengthen the United Nations force so
that it can keep and enforce the peace; to protect the safe
areas to provide relief against hunger and the rigour of the
approaching winter; and to punish those responsible for the
bestial crimes committed in Bosnia and Herzegovina.
Azerbaijan is yet another victim of aggression.
Armenians have occupied Azeri territory and expelled
hundreds of thousands of people from their homes. We call
for an end to this aggression and for the withdrawal of
Armenian forces. Also, the Azeri refugees need the
assistance of the world community for the relief of their
suffering.
The crisis in Kashmir calls for urgent action by the
United Nations. India has unleashed a brutal reign of terror
and repression in the occupied State in an unconscionable
attempt to bludgeon the Kashmiri people into submission and
to thwart their legitimate struggle for the realization of their
right to decide their own future. This is, of course, an
inherent right, but in the case of Kashmir it has been
specifically pledged to them by Pakistan, by India and by the
United Nations. It is sanctified in the resolutions of the
Security Council pertaining to Kashmir.
Internationally respected non-governmental human
rights organizations have graphically documented the brutal
crimes committed by the Indian occupation forces.
Forty-eighth session - 29 September l993 15
Since 1990 Amnesty International has been reporting on
the massive violations of human rights in Kashmir by Indian
forces, on the practice of arbitrary imprisonment, torture and
killings of Kashmiris in custody, and on the perpetration of
rape as a matter of policy.
"Rape is not uncommon and there is evidence of its
employment as an instrument of terror", says
P. M. Vandarajan, a University of Oxford lecturer, who
visited Kashmir in September 1992. In his report,
published by the International Federation of Human
Rights, Paris, the author recalls:
"The infamous mass rape by the Indian Army at
Kunan Poshpora was reported widely in the press, both
in India and abroad. It is, to date, the most sickening
example by far of the brutal excesses of the Security
Forces against the women of the region".
It is the most sickening, but it is by no means a solitary
incident.
Also catalogued in the report are cases of
"disappearances" of people, and of young men who "are
tortured in Kashmir every day", and of extra-judicial, or
illegal, executions, which "are alarmingly frequent".
The very titles of the reports issued by international
human rights organizations and by reputable journals depict
the grave conditions in Kashmir. Headlines and titles of
reports issued during 1993 include: "Heaven on Fire", a
report by Tim Gopsill on behalf of the British Parliamentary
Group; "India’s Shame", a London Sunday newspaper, 17
January 1993; "The crackdown in Kashmir - Torture of
Detainees and Assaults on the Medical Community", Asia
Watch and Physicians for Human Rights; "Extra-Judicial
Executions, Rape, Arbitrary Arrests, Disappearances and
other violations of Basic Human Rights by the Indian
Security Forces in Indian-administered Kashmir", a report by
the International Federation of Lawyers for Human Rights;
"Violations of human rights committed by the Indian
security forces in Jammu and Kashmir", by the same
Organization; "Rape in Kashmir: A Crime of War", by Asia
Watch and Physicians for Human Rights.
The report by Asia Watch, a division of Human Rights
Watch, New York and Washington, and Physicians for
Human Rights, Boston, released in June 1993, concludes:
"In their efforts to crush the militant separatist
movement in Kashmir, Indian government forces have
systematically violated international human rights and
humanitarian law. Among the worst of these violations
have been the summary executions of hundreds of
detainees in the custody of the security forces in
Kashmir. Such killings are carried out as a matter of
policy ...
"Methods of torture include severe beatings,
electric shock, suspension by the feet or hands,
stretching the legs apart, burning with heated objects,
sexual molestation and psychological deprivation and
humiliation. One common form of torture involves
crushing the leg muscles with a heavy wooden roller ...
Tens of thousands of Kashmiris have been killed by
Indian forces in the nearly four years since India began the
brutal repression in January 1990. Many more have been
maimed and incapacitated.
No statistics can illustrate the agony of a people or
portray their anguish and pain. But they do illustrate the
iron resolve of the people to recover their birthright. Now,
in the fourth year, the Kashmiri struggle continues to gather
internal strength. It has been established beyond doubt that
the Kashmiri people have not acquiesced and will not
acquiesce in Indian occupation. They have not accepted and
will not accept Indian rule.
India’s position on the Kashmir question, and its policy
in the occupied territory, constitute a fundamental defiance
of international law and morality. India claims that Jammu
and Kashmir is part of India; this claim is legally and
historically baseless. The future of the State remains to be
determined. The resolutions of the Security Council on this
question, providing for a plebiscite to decide the accession
of the State to India or Pakistan, have yet to be
implemented. A member of the United Nations cannot be
allowed to refuse to implement a resolution of the Security
Council. The resolutions in question were, moreover,
accepted by Pakistan as well as India. Law does not permit
a party to unilaterally renounce an international agreement.
The struggle of the Kashmiri people to recover their
freedom of choice is a righteous struggle for a fundamental
right. It merits the support of all members of the United
Nations. For Pakistan, a party to the dispute, such support
is a matter of duty as well as right. The Government and
people of Pakistan remain steadfast in their adherence to the
Security Council resolutions and in our strong support for
the Kashmiri right to self-determination. Pakistan calls upon
India to fulfil its obligations under law. We request all other
members of the United Nations to take appropriate action to
halt the Indian violations of human rights in Kashmir and to
16 General Assembly - Forty-eighth session
ensure the implementation of the Security Council
resolutions.
Recent reports testify to an alarming escalation in
human rights abuses by the Indian forces in Kashmir. In
order to investigate this human rights emergency, we
addressed a letter to the President of the Security Council
last week and reiterated our suggestion that a fact-finding
mission be dispatched to Jammu and Kashmir. If India has
nothing to conceal, it should accept our suggestion.
Along with the resolution of conflicts, disarmament
offers a real option for States, large and small, to enhance
their security and expand the frontiers of regional and global
peace. The end of the cold war has removed the threat of
nuclear Armageddon. We welcome the agreements on the
reduction of strategic arms. Even so, thousands of nuclear
weapons will remain in the arsenals of the nuclear-weapon
States. We hope they will act to further reduce and
eventually eliminate all nuclear weapons. The Geneva
Conference on Disarmament should renew its work on a
programme for nuclear disarmament to be achieved within
a specific time-frame.
Until nuclear disarmament is realized, the non-nuclear-
weapon States have the right to be assured by the nuclear-
weapon States that there will be no use or threat of the use
of nuclear weapons. The disappearance of the rival military
blocs which relied on nuclear deterrence for security against
each other should make it possible for the nuclear Powers to
undertake not to use or threaten to use nuclear weapons
against non-nuclear States.
For over 20 years Pakistan has advocated the
conclusion of a comprehensive nuclear-test-ban treaty. We
are therefore happy that negotiations are to open in Geneva
for the conclusion of such a treaty. Pakistan will participate
actively in this endeavour. We have also consistently
supported a global ban on the production of fissile material
which should be realized on a non-discriminatory basis.
The regional approach has proved to be an effective
avenue to promote nuclear non-proliferation. The concept of
nuclear-weapon-free zones is finally being translated into
reality. The Latin American nuclear-weapon-free zone came
into force this year. Mutual arrangements for
non-proliferation have also been worked out by Brazil and
Argentina. The dramatic reversal in South Africa’s nuclear
weapons programme has created the conditions for
establishing a nuclear-weapon-free zone in Africa. In the
Middle East, too, the progress towards peace may create
political momentum for non-proliferation.
Unfortunately, the hopes for non-proliferation in South
Asia received a serious setback when India exploded a
nuclear bomb in 1974. Nevertheless, Pakistan has continued
to advocate efforts to eliminate the danger of proliferation in
South Asia. To that end, we have put forward several
proposals. These include a South Asia nuclear-weapon-free
zone; the simultaneous signature of the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT) by India and
Pakistan; mutual verification by these countries of each
other’s nuclear facilities; a bilateral nuclear-test-ban treaty;
a conference with the participation of India, Pakistan, the
United States, Russia and China to elaborate
non-proliferation and security arrangements in our region.
Regrettably, these proposals have not yet been accepted.
Conventional disarmament can also be promoted most
effectively in the regional context. The Geneva Conference
on Disarmament should elaborate principles to promote such
regional arms control and disarmament in the conventional
field. The United Nations arms transfer Register has proved
to be a successful experiment. Pakistan has provided the
required information on its arms acquisition and sales.
However, this Register may not provide a complete picture
of the dangers to peace in various regions. It is only when
both the transfer and the indigenous production of
armaments are taken into account that a comprehensive
evaluation of arms balances or imbalances can be made.
To promote peace and prosperity, it is essential to
facilitate rather than restrain the application of modern
technology for economic and social development. The
United Nations should consider preparing a comprehensive
study of the impediments placed arbitrarily in the way of the
application of advanced technology for the promotion of
economic and social development in the developing
countries.
The global recession of the past few years has brought
severe hardship to many of the poorest countries and
especially to the poorest within these countries. The
growing number of people living in absolute poverty
threatens political stability in many developing countries. A
comprehensive programme for development should be
accorded high priority by the world community.
The forces of protectionism must be resisted. The
Uruguay Round must be concluded by the end of 1993.
Adequate official resources should be channelled to those
developing countries which are implementing far-reaching
economic reform and liberalization measures. The desperate
needs of Africa require urgent attention. A new flow of
official assistance should be directed in particular to the
Forty-eighth session - 29 September l993 17
eradication of poverty, to human and social development
programmes and to sustainable growth in the developing
countries.
The developing countries need urgently to address the
inexorable and unsustainable growth in their populations.
We greatly appreciate the dedication and efforts of Mr. Nafis
Sadik, the indefatigable head of the United Nations
Population Fund. We hope the forthcoming population
Conference in Cairo will devise a comprehensive long-term
strategy to meet the challenge of burgeoning populations. At
the same time, the needs of the world’s children must
assume priority on national and international agendas.
With the collapse of the Iron Curtain, there are now no
political or ideological obstacles in the way of creating a
truly global economy based on the principles of the market.
We hope that regional economic groupings will produce a
momentum towards global economic interaction and
integration, and not the reverse. Pakistan stands at the
crossroads of South Asia, Central Asia, West Asia and the
Gulf, and can serve as a link for mutually beneficial
economic, commercial and industrial cooperation between
these adjacent regions.
The United Nations is the only forum where the nations
of the world can concert their policies to construct the new
structures for global peace and progress. The Secretary
General has pointed in the right direction in his report
entitled "An Agenda for Peace".
It is essential to strengthen the mechanisms for
dispute-settlement and the resolution of conflicts provided
for in the Charter of the United Nations. At the same time,
the Security Council must exhibit a more uniform and
consistent resolve to implement its own decisions and
resolutions. Only thus can the goal of collective security
become a living reality.
Pakistan agrees that an appropriate enlargement of the
membership of the Security Council is required to enhance
its representative character. Its procedures should also be
made more transparent. The guiding principles for reform
must be democracy and the sovereign equality of Member
States. We cannot contemplate according privileged status
to those countries which have a record of defying the
principles of the United Nations Charter and refusing to
implement the resolutions of the Security Council.
The demands made on the United Nations for
peace-keeping and peacemaking have increased significantly.
Today there are 80,000 United Nations peace-keepers
engaged in some 17 operations. Their missions are often
difficult and dangerous. Yet the Members of the United
Nations have to accept the risks and assist States and
communities threatened by more powerful neighbours and
adversaries. Pakistan is among the largest contributors to
United Nations peace-keeping operations, with more than
6,000 personnel committed to United Nations operations at
present.
If the United Nations is to discharge its growing
responsibilities, it must be assured of stable and adequate
resources to finance its activities. The cost of alternatives
would be immensely higher.
The forty-eighth session of the General Assembly
should mark a watershed - a transition from the habits of the
cold war to an endeavour to construct peace and universal
prosperity in a new multipolar era. To succeed in this
endeavour, we shall need to arrest the dangerous
proliferation of national and ethnic conflicts and disputes;
establish the supremacy of human rights, democracy and
freedom; prevent the proliferation of weapons of mass
destruction and move towards nuclear and conventional
disarmament, and arrest the forces of trade protectionism and
mercantilism to foster global and sustainable development.
The challenges that the Member States of the United
Nations confront are imposing indeed. Yet, the opportunities
for genuine peace and universal prosperity are also most
promising. With goodwill and cooperation, Member States
can make significant progress at this session towards the
vision of peace, progress and human solidarity envisaged in
the Charter.
